Citation Nr: 1719249	
Decision Date: 05/02/17    Archive Date: 06/06/17

DOCKET NO.  12-27 750	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for intervertebral disc syndrome with arthritis of the thoracolumbar spine, in excess of 10 percent prior to April 10, 2015, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Board remanded the appeal for additional development in January 2015.  In April 2015 rating decision, the Agency of Original Jurisdiction granted a higher initial 40 percent rating for the Veteran's lumbar spine disability effective April 10, 2015.  
  

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1971 to December 1972.

2.  On November 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs